FILED
                             NOT FOR PUBLICATION                            JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEITH L. BLACKWELL,                              No. 10-15986

               Plaintiff - Appellant,            D.C. No. 1:05-cv-00856-AWI-
                                                 SMS
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM *
CORRECTIONS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Former California state prisoner Keith L. Blackwell appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging that prison

officials violated his Eighth Amendment rights by acting with deliberate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo both the district court’s dismissal of claims for failure

to exhaust administrative remedies, Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir.

2010), and its summary judgment ruling, Lopez v. Smith, 203 F.3d 1122, 1131 (9th

Cir. 2000) (en banc), and we affirm.

      The district court properly dismissed the claims against Pennywell, Escobar,

McGrew-Reese, and Lawhorn for failure to exhaust because Blackwell did not

exhaust his claims against these defendants prior to filing suit. See Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (“proper exhaustion” is mandatory and

requires adherence to administrative procedural rules); McKinney v. Carey, 311

F.3d 1198, 1199-1200 (9th Cir. 2002) (per curiam) (administrative remedies must

be exhausted before suit is filed); see also Griffin v. Arpaio, 557 F.3d 1117, 1120

(9th Cir. 2009) (grievance must alert prison officials to the nature of the wrong for

which redress is sought).

      The district court properly granted summary judgment to Vo because

Blackwell failed to raise a genuine dispute of material fact as to whether Vo acted

with deliberate indifference. See Toguchi v. Chung, 391 F.3d 1053, 1057 (9th Cir.

2004) (defendants are deliberately indifferent only when they know of and

disregard a substantial risk of serious harm); Franklin v. Or. State Welfare Div.,


                                          2                                   10-15986
662 F.2d 1337, 1344 (9th Cir. 1981) (“A difference of opinion between a

prisoner-patient and prison medical authorities regarding treatment does not give

rise to a § 1983 claim.”).

      Blackwell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                  10-15986